Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 05/30/2019. In virtue of this communication, claims 1-17 filed on 05/30/2019 are currently pending in the instant application.
                                                   
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 05/30/2019 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 05/30/2019 have been reviewed by Examiner and they are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn (US 20080137935,) in view of Haendle et al. (US 5,091,925).

As per claim1, A method for operating a medical X-ray device when performing an X-ray examination, the method comprising: 
“recording at least one first X-ray image of a body region as a mask image;” (Refer to Spahn ¶ [0018] discloses an initial or mask image set may be acquired first. ¶ [0029] discloses acquiring mask image 104.)  
“providing a first subsequent image and recording a second X-ray image of the body region, wherein the second X-ray image represents the body region at a later recording time than the first subsequent image;” (Refer to Spahn ¶[0017] discloses enhance images taken at different instances in time. ¶ [0018] discloses after a  Further ¶ [0029] discloses acquiring actual image(s) or native.) 
further “generating a second subsequent image from the second X-ray image or from the first subsequent image together with the second X-ray image” (Refer to Spahn ¶ [0018] discloses a second image set may be acquired. As such, the second image set may capture the contrast medium traveling throughout a vessel tree and detail a gradual increase and subsequent decrease of contrast medium flowing within different portions of the images and ¶ [0020] disclose phase II may involve moving the interventional object within a blood vessel or an artery. A second image set may be acquired showing the interventional object internal to the patient without a contrast medium having been administered. )
“and forming an overall image from the mask image and the second subsequent image.”(Refer to Spahn ¶[0018] discloses the mask image set, taken without any contrast medium being administered, may be subtracted from the second image set to generate a subtracted image set showing only the blood vessels. Further ¶ [0029] discloses subtracting the mask image(s) from the actual image(s) to create subtracted image(s) 106.)
Although Spahn ¶[0045] discloses a high local level of noise associated with the images (deviation of the images due to the motion) may be determined and the local level of noise may be reduced using a low-pass filter; however Spahn does not explicitly discloses the following which would have been obvious in view of Haendle  from similar determining a degree of deviation relating to a deviation between the first subsequent image and the second X-ray image”(Refer to Haendle column 2 lines 58-60 discloses by comparing the stored video signal and a current video signal, the motion detector 11 recognizes differences in the video signals, and it is assumed that these differences are attributable to motion of the examination subject.)

“determining an averaging amount in dependence on the degree of deviation according to a predetermined rule;” (Refer to Haendel column 2, lines 62-64 discloses the motion detector 11 generates output signals which are dependent on the degree of the motion. Further column 3, lines 16-17 discloses If the video signal stored in the image memory 10 and the current video signal are substantially identical, the motion detector 11 does not supply an output signal, so that a large part of the video signal filtered by the filter 12 is reproduced on the monitor 7.)

“generating a second subsequent image from the second X-ray image or from the first subsequent image together with the second X-ray image, wherein the averaging amount specifies proportions in which the first subsequent image and the second X-ray image are mixed thereby;” (Refer to Haendel column 3 lines 16-36 disclose If the video signal stored in the image memory 10 and the current video signal are substantially identical, the motion detector 11 does not supply an output signal, so that a large part of the video signal filtered by the filter 12 is reproduced on the monitor 7. If the motion detector 11 recognizes large differences between the stored and current video signals, the output signal of the motion detector 11 effects a reduction in the part 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Haendel technique of X-ray diagnosing image processing and filtering into Spahn technique to provide the known and expected uses and benefits of Haendel technique over X-ray images enhancement technique of Spahn. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Haendel to Spahn in order to provide reduced noise X-ray images with higher accuracy. (Refer to Haendel column 1, lines 55-62.)

Claim 17 has been analyzed and is rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Spahn and Haendel references, presented in rejection of claim 1, apply to this claim.  

As per claim 2, The method of claim 1, “wherein, during the generation of the second subsequent image, respective intensity values of corresponding pixels of the first subsequent image and the second X-ray image are mixed in dependence on the averaging amount.” (Refer to Haendel column 3, lines 16-17 and 22-36 discloses If the video signal stored in the image memory 10 and the current video signal 

As per claim 3, The method of claim 1, “wherein the degree of deviation characterizes a movement at the body region that occurs in a period between a recording time of the first subsequent image and a recording time of the second X-ray image.”(Refer to Haendle column 2 lines 58-60 discloses by comparing the stored video signal and a current video signal, the motion detector 11 recognizes differences in the video signals, and it is assumed that these differences are attributable to motion of the examination subject.)

As per claim 4, The method of claim 1, “wherein the averaging amount defines a proportion in which the second subsequent image corresponds to the second X-ray image.”(Refer to Haendle column 3, lines 23-36 discloses a temporal, recursive low-pass filter 15 is connected to the output of the mixing stage 14, the degree of filtration by the filter 15 also being controlled by the motion detector 11. Control of the low-pass filter 15 is similar to that of the spatial frequency filter stage in that when little or no motion is present in the fluoroscopic scenes the filter 15 has the greatest filtering effect, and the filtering effect of the filter 15 is reduced when a large degree of motion is present in the fluoroscopic scene.)

As per claim 13, The method of claim 1, “wherein, during the formation of the overall image, the mask image and the second subsequent image are subtracted from one another.” (Refer to Spahn ¶[0018-0019] discloses the mask image set, taken without any contrast medium being administered, may be subtracted from the second image set to generate a subtracted image set showing only the blood vessels. Further ¶ [0029] discloses subtracting the mask image(s) from the actual image(s) to create subtracted image(s) 106.)

Claims 5-8, 11-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn (US 20080137935,) in view of Haendle et al. (US 5091925), in view of Mistretta (US 2009/0076369).
As per claim 5, The method of claim 1, however Spahn as modified by Haendle does not explicitly disclose the following which would have been obvious in view of Mistretta from similar field of endeavor “wherein the averaging amount defines a proportion in which a pixel intensity of a pixel of the second subsequent image corresponds to a pixel intensity of a corresponding pixel of the second X-ray image.”(Refer to Mistretta ¶ [0071] discloses this motion value is calculated as the average of the absolute values of the differences in pixel values in the region, minus pixel values in the corresponding region of the previous image frame. For example, if substantial subject motion occurs in the region "X" of the recently acquired image frame 2, a corresponding high motion value is calculated and entered at the corresponding region "X" in the difference mask 103. On the other hand, if no motion is detected in the region "+" of the recently acquired image frame 2, a corresponding low motion value is produced and entered at the corresponding region "+" in the difference mask 103. Further¶ [0075-0076] disclose regions in the composite image where no motion is detected continue to improve in quality as the corresponding regions in acquired image frames are accumulated. In this embodiment the accumulation is performed with a recursive filter that adds the current image frame region to a decay constant times the previous accumulated values in that region. here are many alternative ways to update each region in the composite image 3 as a function of detected motion in the region. For example, multiple motion thresholds may be established and the update procedure may differ for each. The difference may be in the number of past image frames that are accumulated (i.e., the length of the time window) or in the value of the decay constant that is used. A motion history of each region may also be maintained and this additional information may be used to vary the update procedure. Thus, even though a motion threshold is not exceeded during any single image frame acquisition, the accumulation of motion over the last number of acquired image frames may exceed an "accumulated motion" threshold. ¶ [0111] discloses the detection of subject motion is done on a 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Mistretta technique of reducing motion artifact in medical images into Spahn as modified by Haendel technique to provide the known and expected uses and benefits of Mistretta technique over X-ray images enhancement technique of Spahn as modified by Haendel. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Mistretta to Spahn as modified by Haendel in order to provide a higher quality composite medical images with less motion artifact. (Refer to Mistretta ¶ [0015].)

As per claim 6, The method of claim 1, however Spahn as modified by Haendle does not explicitly disclose the following which would have been obvious in view of Mistretta from similar field of endeavor “wherein an amount of a difference between pixels of the first subsequent image and the second X-ray image corresponding to respective pixel intensities is determined as the degree of deviation.” (Refer to Mistretta ¶ [0071] discloses this motion value is calculated as the average of the absolute values of the differences in pixel values in the region, minus pixel values in the 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Mistretta technique of reducing motion artifact in medical images into Spahn as modified by Haendel technique to provide the known and expected uses and benefits of Mistretta technique over X-ray images enhancement technique of Spahn as modified by Haendel. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Mistretta to Spahn as modified by Haendel in order to provide a higher quality composite medical images with less motion artifact. (Refer to Mistretta ¶ [0015].)

As per claim 7, The method of claim 1, However Spahn as modified by Haendel does not explicitly disclose the following which would have been obvious in view of Mistretta from similar field of endeavor “wherein the determining of the degree of deviation, the determining of the averaging amount, and the generating of the second subsequent image are carried out separately in each case for different regions of the second subsequent image.”(Refer to Mistretta ¶ [0071] discloses this motion value is calculated as the average of the absolute values of the differences in pixel values in the region, minus pixel values in the corresponding region of the previous image frame. For example, if substantial subject motion occurs in the region "X" of the 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Mistretta technique of reducing motion artifact in medical images into Spahn as modified by Haendel technique to provide the known and expected uses and benefits of Mistretta technique over X-ray images enhancement technique of Spahn as modified by Haendel. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Mistretta to Spahn as modified by Haendel in order to provide a higher quality composite medical images with less motion artifact. (Refer to Mistretta ¶ [0015].)

As per claim 8, The method of claim 1, However Spahn as modified by Haendel does not explicitly disclose the following which would have been obvious in view of Mistretta from similar field of endeavor “wherein the determining of the degree of deviation, the determining of the averaging amount, and the generating of the second subsequent image are carried out separately in each case for individual pixels of different regions of the second subsequent image.” (Refer to Mistretta ¶ [0071] discloses this motion value is calculated as the average of the absolute values of the differences in pixel values in the region, minus pixel values in the corresponding region of the previous image frame. For example, if substantial subject motion occurs in the region "X" of the recently acquired image frame 2, a corresponding high motion value is calculated and entered at the corresponding region "X" in the difference mask 103. On the other hand, if no motion is detected in the region "+" of the recently acquired image frame 2, a corresponding low motion value is produced and entered at the corresponding region "+" in the difference mask 103. Further¶ [0075-0076] disclose regions in the composite image where no motion is detected continue to improve in quality as the corresponding regions in acquired image frames are accumulated. In this 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Mistretta technique of reducing motion artifact in medical images into Spahn as modified by Haendel technique to provide the known and expected uses and benefits of Mistretta technique over X-ray images enhancement technique of Spahn as modified by Haendel. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Mistretta to Spahn as modified by Haendel in order to provide a higher quality composite medical images with less motion artifact. (Refer to Mistretta ¶ [0015].)

As per claim11, The method of claim 1, However Spahn as modified by Haendel does not explicitly disclose the following which would have been obvious in view of Mistretta from similar field of endeavor “wherein the determination of the averaging amount is performed using the predetermined rule by a distribution function, which is a function of the degree of deviation, and wherein the distribution function is provided in dependence on an operating parameter of the X-ray device.” ((Refer to Mistretta ¶ [0052] discloses dose reduction is implemented by reducing the x-ray tube current. For example, the x-ray tube current may be reduced from 10 ma to 1 ma without any significant reduction in image quality. To employ the HYPR process a composite image must be produced by combining, or integrating the data from a plurality of acquired image frames. The larger the number of combined image frames, the higher the SNR of the composite image and the higher the SNR of the HYPR processed image frame. However, because there is typically subject motion during the acquisition of the series of fluoroscopic images, the composite image can become blurred if this motion is not taken into consideration.¶[0067] discloses a low-dose image frame is acquired as indicated at process block 546 and the MASK image is subtracted from it as indicated at process block 548. The image frame may be acquired 

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Mistretta technique of reducing motion artifact in medical images into Spahn as modified by Haendel technique to provide the known and expected uses and benefits of Mistretta technique over X-ray images enhancement technique of Spahn as modified by Haendel. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Mistretta to Spahn as modified by Haendel in order to provide a higher quality composite medical images with less motion artifact. (Refer to Mistretta ¶ [0015].)

As per claim12, The method of claim 11, further comprising: “determining a noise amplitude in the first subsequent image, the second X-ray image, or both the first subsequent image and the second X-ray image;” (Refer to Spahn ¶ [0045] discloses a high local level of noise associated with the images may be determined. The local level of noise associated with the images may be corrected in a number of 
However Spahn as modified by Haendel does not explicitly disclose the following which would have been obvious in view of Mistretta from similar field of endeavor “and defining a threshold value for the distribution function in dependence on the noise amplitude.” (Refer to Mistretta ¶ [0064] Given the noise reduction achieved with the composite image, it is possible to perform fluoroscopy at reduced beam current (mA), and lower dose, without loss of SNR. Composite image SNR is theoretically proportional to SNR .varies. {square root over (NmA)}, where N=number of frames per composite. Thus mA can theoretically be reduced by a factor of the square root of N. The number of frames N in the composite is constrained by object motion. Undesirably high N can result in reduction of catheter tip visibility due to motion blur. The goal is to realize maximum dose reduction while ensuring suitable catheter visibility. ¶ [0075] Regions in the composite image where no motion is detected continue to improve in quality as the corresponding regions in acquired image frames are accumulated. the accumulation is performed with a recursive filter that adds the current image frame region to a decay constant times the previous accumulated values in that region. In this embodiment, for example, the decay constant is set to 1.0, but this is expected to differ with other clinical applications. When motion is detected in the region that exceeds the threshold, the previous accumulated values are reset to zero so that the updated region in the composite image 3 has the same value as the pixel in the current image frame. Such "reset" composite regions will have a low SNR and it is preferable to filter it with a small blurring kernel to reduce noise. In some clinical applications it is preferable that 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Mistretta technique of reducing motion artifact in medical images into Spahn as modified by Haendel technique to provide the known and expected uses and benefits of Mistretta technique over X-ray images enhancement technique of Spahn as modified by Haendel. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Mistretta to Spahn as modified by Haendel in order to provide a higher quality composite medical images with less motion artifact. (Refer to Mistretta ¶ [0015].)

wherein, during the recording of the at least one first X-ray image, a plurality of first X-ray images is recorded and averaged according to a recurrence formula to generate the mask image.”(Refer to Mistretta ¶ [0112-0113] disclose In the following embodiments the composite image is also produced in such a manner that subject motion is taken into account. However, rather than characterizing the formation of the composite as adaptively accumulating data from prior image frames, the formation of the composite may be characterized as adaptively updating the existing composite image by registering the spatial location of the existing composite image data before combining it with data from the current image frame. As with the methods described above, this adaptive updating of the composite image can be done on a frame-by-frame, region-by-region or pixel-by-pixel basis. Referring particularly to FIG. 21, the preferred method for updating a composite image using the registration technique is performed on a pixel-by-pixel basis. As indicated at process block 600 an updated composite image data structure is initialized and then a loop is entered at 602 in which the value of each pixel in the updated composite image is calculated. This is done by searching in the current composite image for the location of the current image frame pixel being processed. This is done by comparing the values of a region of pixels surrounding each pixel. Referring particularly to FIG. 22, for example, a pixel 606 has a spatial location (x, y) in the current image frame 608, and if there is no subject motion, the same pixel value will be found at the same spatial location (x, y) 606 in the current composite image 610. When motion occurs, however, the pixel value 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Mistretta technique of reducing motion artifact in medical images into Spahn as modified by Haendel technique to provide the known and expected uses and benefits of Mistretta technique over X-ray images enhancement technique of Spahn as modified by Haendel. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Mistretta to Spahn as modified by Haendel in order to provide a higher quality composite medical images with less motion artifact. (Refer to Mistretta ¶ [0015].)

As per claim 15, The method of claim 1, However Spahn as modified by Haendle is silent on the following which would have been obvious in view of Mistretta from similar field of endeavor “wherein, during the generation of the mask image, a same formula is used to mix the plurality of first X-ray images as during the generation of the second subsequent image according to the generation of the second subsequent image for mixing the first subsequent image and the second X-ray image.” (Refer to Mistretta figures 7 and 9 , ¶[0071-0072] discloses the field of view (FOV) of each acquired image frame 2 is segmented into a plurality of regions (e.g. 7.times.7 pixel regions) and the changes in pixel values in each region are used to calculate a motion value for the corresponding region in a difference mask 103. In the preferred embodiment this motion value is calculated as the average of the absolute values of the differences in pixel values in the region, minus pixel values in the corresponding region of the previous image frame. For example, if substantial subject motion occurs in the region "X" of the recently acquired image frame 2, a corresponding high motion value is calculated and entered at the corresponding region "X" in the difference mask 103. On the other hand, if no motion is detected in the region "+" of the recently acquired image frame 2, a corresponding low motion value is produced and entered at the corresponding region "+" in the difference mask 103.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Mistretta technique of reducing motion artifact in medical images into Spahn as modified by Haendel technique to provide the known and expected uses and benefits of Mistretta technique over X-ray images enhancement technique of Spahn as modified by Haendel. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Mistretta to Spahn as modified by Haendel in order to provide a higher quality composite medical images with less motion artifact. (Refer to Mistretta ¶ [0015].)

As per claim 16, The method of claim 1, further comprising: “determining a change in position of a medical object between the first subsequent image and the second X-ray image;” (Refer to Haendle column 2 lines 58-60 discloses by comparing the stored video signal and a current video signal, the motion detector 11 recognizes differences in the video signals, and it is assumed that these differences are attributable to motion of the examination subject.)
However Spahn as modified by Haendle is silent on the following which would have been obvious in view of Mistretta from similar field of endeavor “mixing respective object regions of the first subsequent image, the second X-ray image, or both the first subsequent image and the second X-ray image using motion compensation;” (Refer to Mistretta ¶[0071] discloses as successive image frames 2 are acquired as indicated at process blocks 100 and 102, they are stored and used to produce a difference mask as indicated at process block 104. This difference mask is produced by detecting subject motion in each of a plurality of separate regions of the image frame 2. As illustrated in FIG. 9, the field of view (FOV) of each acquired image frame 2 is segmented into a plurality of regions (e.g. 7.times.7 pixel regions) and the changes in pixel values in each region are used to calculate a motion value for the corresponding region in a difference mask 103. In the preferred embodiment this motion value is calculated as the average of the absolute values of the differences in pixel 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Mistretta technique of reducing motion artifact in medical images into Spahn as modified by Haendel technique to provide the known and expected uses and benefits of Mistretta technique over X-ray images enhancement technique of Spahn as modified by Haendel. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Mistretta to Spahn as modified by Haendel in order to provide a higher quality composite medical images with less motion artifact. (Refer to Mistretta ¶ [0015].)

and detecting the medical object in the first subsequent image and the second X-ray image in the respective object regions.”(Refer to Mistretta ¶ [0075-0076] disclose regions in the composite image where no motion is detected continue to improve in quality as the corresponding regions in acquired image frames are accumulated.  accumulation is performed over a preset shortened time window such as 2 to 4 image frames.)

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn (US 20080137935,) in view of Haendle et al. (US 5091925), in view of Omi (US 2009/0202129.)

As per claim 9, The method of claim 1,  However Spahn as modified by Haendel does not explicitly disclose the following which would have been obvious in view of Omi from similar field of endeavor “wherein the first subsequent image is an image formed from a further first subsequent image and a further second X-ray image.”(Omi ¶ [0050] discloses the pre-processing unit 1023 receives the second dark image and the first X-ray image saved in the X-ray image saving unit, and performs pre-processing. This pre-processing is to remove the fixed pattern noise of the sensor 1012. The input images to the pre-processing unit 1023 are the first X-ray image and second dark image, and the noise pattern (fixed pattern noise) fixed in the sensor is obtained by subtracting the second dark image from the first X-ray image (by calculating the difference). This fixed noise pattern can be removed by correcting the first X-ray image so as to cancel the fixed pattern noise. Although the second dark image is used as a 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Omi technique of X-ray image processing into Spahn as modified by Haendel technique to provide the known and expected uses and benefits of Omi technique over X-ray images enhancement technique of Spahn as modified by Haendel. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Omi to Spahn as modified by Haendel in order to increase the clearness of an X-ray image in accordance with noise amount. (Refer to Omi ¶ [0009].)

As per claim 10, The method of claim 9, “wherein the first subsequent image is formed by: providing the further first subsequent image and recording the further second X-ray image of the body region,” (Omi ¶ [0050] discloses the pre-processing unit 1023 receives the second dark image and the first X-ray image saved in the X-ray image saving unit, and performs pre-processing. This pre-processing is to remove the fixed pattern noise of the sensor 1012. The input images to the pre-
 “wherein the further second X-ray image represents the body region at a later recording time than the further first subsequent image;” (Omi ¶[0050] discloses the pre-processing unit 1023 receives the second dark image and the first X-ray image saved in the X-ray image saving unit, and performs pre-processing. This pre-processing is to remove the fixed pattern noise of the sensor 1012. The input images to the pre-processing unit 1023 are the first X-ray image and second dark image, and the noise pattern (fixed pattern noise) fixed in the sensor is obtained by subtracting the second dark image from the first X-ray image (by calculating the difference). This fixed noise pattern can be removed by correcting the first X-ray image so as to cancel the fixed pattern noise. Although the second dark image is used as a dark image for obtaining the fixed pattern noise, the dark image (first dark image) acquired immediately before radiography of the X-ray image can also be used. In this case, not the second dark image but the first dark image is input from the dark image saving unit to the image 
“determining a further degree of deviation relating to a deviation between the further first subsequent image and the further second X-ray image;” (Refer to Haendle column 2 lines 58-60 discloses by comparing the stored video signal and a current video signal, the motion detector 11 recognizes differences in the video signals, and it is assumed that these differences are attributable to motion of the examination subject.)
“determining a further averaging amount in dependence on the further degree of deviation;” (Refer to Haendel column 2, lines 62-64 discloses the motion detector 11 generates output signals which are dependent on the degree of the motion. Further column 3, lines 16-17 discloses If the video signal stored in the image memory 10 and the current video signal are substantially identical, the motion detector 11 does not supply an output signal, so that a large part of the video signal filtered by the filter 12 is reproduced on the monitor 7.)
 “generating the first subsequent image from the further second X-ray image or from the further first subsequent image together with the further second X-ray image,” (Refer to Omi ¶[0050] discloses the pre-processing unit 1023 receives the second dark image and the first X-ray image saved in the X-ray image saving unit, and performs pre-processing. This pre-processing is to remove the fixed pattern noise of the sensor 1012. The input images to the pre-processing unit 1023 are the first X-ray image and second dark image, and the noise pattern (fixed pattern noise) fixed in the sensor is obtained by subtracting the second dark image from the first X-ray image (by 
 “wherein the further averaging amount specifies proportions in which the further first subsequent image and the further second X-ray image are mixed thereby.” (Refer to Haendel column 3 lines 16-36 disclose If the video signal stored in the image memory 10 and the current video signal are substantially identical, the motion detector 11 does not supply an output signal, so that a large part of the video signal filtered by the filter 12 is reproduced on the monitor 7. If the motion detector 11 recognizes large differences between the stored and current video signals, the output signal of the motion detector 11 effects a reduction in the part of the filtered video signal. In general, the greater the degree of motion which occurs in the fluoroscopic scene, the greater the reduction in the effect of the spatial frequency filter.)

					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661